     Case 3:20-cv-01375-BEN-LL Document 1-2 Filed 07/20/20 PageID.6 Page 1 of 10




 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 DYLAN M. ASTE
   Assistant U.S. Attorney
 3 California Bar No. 281341
   Office of the U.S. Attorney
 4 880 Front Street, Room 6293
   San Diego, CA 92101
 5 (619) 546-7621
   Dylan.Aste@usdoj.gov
 6 Attorneys for United States
 7
 8                      UNITED STATES DISTRICT COURT
 9                   SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                 Case No.: '20CV1375 BEN LL
12               Petitioner,                   MEMORANDUM OF POINTS AND
13         v.                                  AUTHORITIES IN SUPPORT OF
                                               PETITION TO ENFORCE UNITED
14   THE BUREAU of CANNABIS                    STATES DRUG ENFORCEMENT
     CONTROL, a State of California            ADMINISTRATION
15   agency,
                                               ADMINISTRATIVE SUBPOENA
16               Respondent.
17
18
19 ///
20        The Bureau of Cannabis Control, a State of California agency (“BCC”), has
21 not complied with a lawful administrative subpoena issued by the United States
22 Department of Justice, Drug Enforcement Administration (“United States” or
23 “DEA”). Accordingly, the United States petitions the Court to enter an order
24 requiring the BCC to comply with the subpoena. See 21 U.S.C. § 876(c).
25                                   BACKGROUND
26        In January of this year, as part of its criminal investigation, the DEA lawfully
27 issued administrative subpoena R6-20-252406 (“Subpoena”) and personally served
28 it on the BCC. Pet. Ex. A. The Subpoena demands the production of specific
     Case 3:20-cv-01375-BEN-LL Document 1-2 Filed 07/20/20 PageID.7 Page 2 of 10




 1 documents for six entities, from January 1, 2018 to the “[p]resent.”1 About two
 2 weeks later, the BCC stated in a letter that it would not produce the documents
 3 because the Subpoena “does not specify the relevancy” and requests information that
                                                                                         2
 4 is confidential, protected, and part of pending licensing investigations. Pet. Ex. B.
 5 The BCC’s letter also cited to California state laws and one federal law to support
 6 its non-compliance position. Id.
 7        Over the next two months, the United States spoke with BCC attorneys and

 8 attempted to assure them of the Subpoena’s validity and the necessity for
 9 compliance, but the BCC’s position did not change. The United States sent a letter
10 to the California Attorney General (and BCC Counsel) in May and provided an
11 opportunity to respond prior to filing this action. The BCC stated that its position
12 had not changed, and it has not complied with the Subpoena to date.
          The authorities cited on the face of the Subpoena preclude the BCC’s refusal
13
   to comply with the lawful Subpoena. The United States has made good faith efforts
14
   to negotiate compliance and has provided further information to the BCC regarding
15
   legal authority for compliance and law enforcement relevance of the requested
16
   information. The United States now requests that the Court enter an order requiring
17
   the BCC’s compliance with the Subpoena without further delay.
18
                                  LEGAL STANDARD
19
          The scope of judicial inquiry in an agency subpoena enforcement proceeding
20
   is “quite narrow.” United States v. Golden Valley Elec. Ass’n, 689 F.3d 1108, 1113
21
   (9th Cir. 2012). The three-part inquiry is: “(1) whether Congress has granted the
22
   [agency] authority to investigate; (2) whether procedural requirements have been
23
24
           1
            The DEA served an administrative subpoena on the BCC in November 2019
25 that contained the same document requests. To avoid protracted litigation and to
26 relieve the BCC’s expressed concerns regarding that subpoena’s service, the
   United States withdrew that subpoena and served the subject Subpoena.
27        2
            This letter is offered to provide the Court a complete and fair account of the
28 stated reasons for non-compliance as summarized by the United States.
                                              2
                                                                U.S. v. Bureau of Cannabis Control
     Case 3:20-cv-01375-BEN-LL Document 1-2 Filed 07/20/20 PageID.8 Page 3 of 10




 1 followed; and (3) whether the evidence [sought] is relevant and material to the
 2 investigation.” Id.; see also Oklahoma Press Publ’g Co. v. Walling, 327 U.S. 186,
 3 209 (1946) (discussing that a court may enforce an administrative subpoena upon a
 4 showing that “the investigation is authorized by Congress, is for a purpose Congress
 5 can order, and the documents sought are relevant to the inquiry”). Courts “must
 6 enforce administrative subpoenas unless the evidence sought by the subpoena is
 7 plainly incompetent or irrelevant to any lawful purpose of the agency.”
 8 EEOC v. Federal Express Corp., 558 F.3d 842, 854 (9th Cir. 2009). Relevance is
 9 determined in terms of the investigation rather than as prospective trial evidence,
10 and courts have emphasized that this prong of the inquiry is “not especially
11 constraining.” Id. And as a court in this district recently stated, the agency does not
12 have to file a declaration when enforcing an administrative subpoena.
   See United States v. State of California, 3:18-cv-2868, 2019 WL 2498312, at *2
13
   (S.D. Cal. May 9, 2019) (holding that the State of California must produce
14
   documents demanded in a DEA administrative subpoena).
15
          Even if all three parts are satisfied, “a Fourth Amendment reasonableness
16
   inquiry must also be satisfied.” Golden Valley Elec. Ass’n, 689 F.3d at 1113. But
17
   in the context of administrative subpoenas, the Fourth Amendment’s restrictions are
18
   limited. Id. at 1115. The only additional inquiry required by the Fourth Amendment
19
   is whether the “specification of the documents to be produced [is] adequate, but not
20
   excessive, for the purposes of the relevant inquiry.” Id.
21
                                       ARGUMENT
22
       1. The Subpoena Satisfies the Recognized Enforcement Requirements
23
          The Unites States is not aware of any court that has invalidated DEA’s use of
24
   administrative subpoenas to obtain material relevant to an investigation. The Court
25
   should now enforce this Subpoena because it meets the narrow requirements.
26
   See id. at 1113.
27
   ///
28
                                              3
                                                                U.S. v. Bureau of Cannabis Control
     Case 3:20-cv-01375-BEN-LL Document 1-2 Filed 07/20/20 PageID.9 Page 4 of 10




 1         First, the DEA has authority to investigate.          Congress enacted the
 2 Controlled Substances Act (“CSA”) as part of the Comprehensive Drug Abuse
 3 Prevention and Control Act of 1970 to “strengthen law enforcement tools against the
 4 traffic of illicit drugs.”   21 U.S.C. § 801 et seq.; Gonzales v. Raich,
 5 545 U.S. 1, 10 (2005). The CSA’s main objectives are “to conquer drug abuse and
 6 to control the legitimate and illegitimate traffic in controlled substances.”
 7 Gonzales, 545 U.S. at 12. The CSA gives the Attorney General the authority to issue
 8 administrative subpoenas relevant or material to an investigation.
 9 21 U.S.C. § 876(a).  This authority has been delegated to the DEA.

10 See 28 C.F.R. § 0.100 and pt. 0, app. to subpart R, sec. 4.
11       Second, the DEA followed the procedural requirements. A DEA Group

12 Supervisor properly issued the Subpoena. A DEA Special Agent then properly
   served it on the BBC at its office near Sacramento at BCC Counsel’s demand. To
13
   resolve any misinterpretation, this Subpoena states that personal appearance is not
14
   required for document production and to email the documents to a specified
15
   Special Agent.3 The BCC has not disputed a failure to follow procedural
16
   requirements during its discussions with the United States regarding the Subpoena.
17
          Third, the evidence is relevant and material to a DEA investigation. As a court
18
   in this district recently held when it enforced a DEA administrative subpoena, “the
19
   Court finds that ‘the [not] especially constraining’ relevance standard could have
20
   been satisfied upon a facial reading of the subpoena itself.” State of California,
21
   2019 WL 2498312, at *2 (The subpoena at issue in this action stated there was an
22
23         3
            BCC Counsel stated that the BCC would not comply with the previous
24 subpoena because of procedural issues including that the document production
25 location is located more than 500 miles away from the place of service, which may
   have been based on 21 U.S.C. § 876(a). See id. (stating that witness attendance and
26 document production may be any place in the United States, but a witness does not
27 have to appear at a hearing more than 500 miles distant from the service location).
   The BCC presumably has accepted that this provision does not apply here because
28 it has not raised this issue since receiving the Subpoena at issue.
                                              4
                                                               U.S. v. Bureau of Cannabis Control
    Case 3:20-cv-01375-BEN-LL Document 1-2 Filed 07/20/20 PageID.10 Page 5 of 10




 1 ongoing investigation.); see also EEOC, 558 F.3d at 854 (“the relevance requirement
 2 is not especially constraining” (internal quotation marks omitted)).              Like the
 3 subpoena in State of California, the Subpoena here reads that there is a “criminal
 4 investigation being conducted.” Pet. Ex. A. The Subpoena actually goes beyond
 5 the State of California subpoena and specifically reads that “[t]he information
 6 sought . . . is relevant and material to a legitimate law enforcement inquiry.” Id. The
 7 evidence is thus relevant and material to a DEA investigation as provided by a facial
 8 reading of the Subpoena.
 9       Finally, the Subpoena’s “not excessive” document request satisfies the

10 Fourth Amendment reasonableness requirement. See Golden Valley Elec. Ass’n,
11 689 F.3d at 1113. The narrowly-tailored Subpoena seeks the production of three
12 specific document types: “unredacted cannabis license(s), unredacted cannabis
   license application(s), and underacted shipping manifest(s)”; it seeks the documents
13
   for only six entities, which include three corporations and each corporation’s
14
   presumed owner; and it seeks the documents for a limited period of roughly two
15
   years, stated as “January 1, 2018 to Present” (otherwise known as the date of
16
   production). See Pet. Ex. A. Thus, the Subpoena satisfies the narrow inquiry and
17
   the Court should enforce it.
18
       2. No Law Prevents the BCC from Complying with the Subpoena
19
          The United States is aware of no authority holding that a state entity may rely
20
   on state law-based privacy interests to refuse to respond to a federal subpoena, issued
21
   pursuant to federal law. And the BCC has not presented any federal law that permits
22
   non-compliance with this federal subpoena.
23
              A. State Laws Do Not Prevent Compliance
24
          In refusing to comply with the Subpoena, the BCC asserted that California
25
   state laws prevent disclosure of the requested documents. These state laws,
26
   however, either permit disclosure or do not apply. Yet even if a state law does
27
   purport to prevent production, the Supremacy Clause would preempt such law.
28
                                              5
                                                                U.S. v. Bureau of Cannabis Control
     Case 3:20-cv-01375-BEN-LL Document 1-2 Filed 07/20/20 PageID.11 Page 6 of 10




1                       i. The cited state laws support compliance or do not apply
2             The BCC cited four state laws (below). See Pet. Ex. B. These state laws either
3 actually support disclosure to law enforcement, which includes the DEA, or do not
4 apply to disclosure to the DEA.
5           California Civil Code § 1798.24: This pertains to the unauthorized disclosure
6             of personal data. It supports disclosure to law enforcement when required for
7             an investigation. See Cal. Civ. Code § 1798.24(o).

8           California Penal Code § 11142: This pertains to the unlawful furnishing of
9             criminal history information to a person or agency not authorized by law to

10            receive such information. The DEA is authorized by law to access criminal

11            history information. See generally, 28 U.S.C. § 534, 28 U.S.C. § 0.85(a)-(b),

12            and 28 U.S.C. § 0.100.

13          California Government Code § 6254(f), (k), and (n): This pertains to the
              California Public Records Act’s exceptions to the disclosure of records to the
14
              public, which includes non-disclosure of investigatory files for licensing
15
              purposes (subsection f), of records when prohibited by law or privilege
16
              (subsection k), and of personal worth or financial data (subsection n). It is
17
              unclear how the California Public Records Act pertains to disclosing records
18
              to the DEA.
19
            California Business and Professions Code § 26067(b)(6): This pertains to a
20
              track-and-trace program for the movement of cannabis, and it prevents
21
              disclosure pursuant to the California Public Records Act when necessary. It
22
              supports disclosure to state or local law enforcement agencies. Cal. Bus. &
23
              Prof. Code § 26067(b)(7).
24
     The BCC also generally references trade secrets and proprietary information
25
     protections along with privacy laws, but it did not provide the specification or
26
     application of these general references.
27
     ///
28
                                                 6
                                                                   U.S. v. Bureau of Cannabis Control
     Case 3:20-cv-01375-BEN-LL Document 1-2 Filed 07/20/20 PageID.12 Page 7 of 10




 1                  ii. Federal law preempts state law
 2         None of the cited state laws prevent producing the documents to the DEA.
 3 But it also would not matter. That is because when state law does contradict federal
 4 law that requires production, federal law, not state law, controls. And federal law
 5 requires production of information in response to Section 876 subpoenas in CSA
 6 investigations.
 7        The Supremacy Clause precludes state law from interfering with the

 8 enforcement of federal law. U.S. Const., art. VI, cl. 2. The Supremacy Clause gives
 9 Congress the power to preempt state law expressly. Hillman v. Maretta, 569 U.S.
10 483 (2013). “Where enforcement of . . . state law would handicap efforts to carry
11 out the plans of the United States, the state enactment must, of course, give way.”
12 James Stewart & Co. v. Sadrakula, 309 U.S. 94, 103-104 (1940). Likewise, when
   “compliance with both federal and state regulations is a physical impossibility,” the
13
   “state law is nullified to the extent that it actually conflicts with federal law.”
14
   See Hillsborough Cnty., Fla. v. Automated Med. Labs., 471 U.S. 707, 713 (1985).
15
          The United States Congress drafted the CSA to expressly preempt state law
16
   when “the two cannot consistently stand together.” See 21 U.S.C. § 903. Any state
17
   law on which the BCC relies to prevent compliance with the Subpoena cannot
18
   consistently stand with the CSA.4 Such state law would create a physical
19
   impossibility or a sufficient obstacle to the operation of the CSA. See Gade v. Nat’l
20
   Solid Wastes Mgmt. Ass’n, 505 U.S. 88, 98 (1992) (discussing both types of conflict
21
   preemption: physical impossibility and sufficient obstacle); see also United States v.
22
   Zadeh, 820 F.3d 746, 750–52 (5th Cir. 2016) (applying the sufficient obstacle test
23
   to hold that 21 U.S.C. § 876 preempts a provision of the Texas Occupations Code
24
   barring compliance with administrative subpoena absent patient consent or
25
   application of an enumerated exception under state law).
26
27         4
           This also includes any state laws on which the BCC may attempt to rely,
28 such as requiring a warrant or Grand Jury subpoena.
                                              7
                                                               U.S. v. Bureau of Cannabis Control
     Case 3:20-cv-01375-BEN-LL Document 1-2 Filed 07/20/20 PageID.13 Page 8 of 10




 1         This principle has already been applied in conflicts within the Ninth Circuit
 2 specifically involving DEA administrative subpoenas under 21 U.S.C. § 876.
 3 See Oregon Prescription Drug Monitoring Program v. U.S. Drug Enf’t Admin.,
 4 860 F.3d 1228 (9th Cir. 2017) (involving a DEA subpoena demand for patient
 5 prescription records from Oregon’s prescription drug monitoring program). And a
 6 court in this district directly addressed this issue with respect to state privacy laws,
 7 stating that “[t]o the extent any privacy protections under California conflict with
 8 the [CSA], the CSA expressly preempts state law.” See State of California,
 9 2019 WL 2498312, at *3 (citing 21 U.S.C. § 903). Thus, no California state law can
10 prevent the BCC from producing the documents because federal law would preempt
11 it, and the state laws that the BCC cited either do support disclosure to law
12 enforcement or do not apply.
             B. Federal Law Does Not Prevent Production
13
          The BCC references federal law when providing a reason for non-compliance,
14
   specifically stating that 26 U.S.C. § 6103 limits disclosure of taxpayer return
15
   information, including taxpayers’ identifying numbers. See Pet. Ex. B. It is unclear
16
   what type of applicants’ Internal Revenue Service (“IRS”) taxpayer return
17
   information the BCC possesses.5 See 26 U.S.C. § 6103(b)(3) (defining “taxpayer
18
   return information” as information that the taxpayer provides to the IRS). But for
19
   purposes of enforcing compliance with the Subpoena, it likely does not matter for
20
   two key reasons.
21
   ///
22
23         5
              The BCC possibly refers to information it may receive from California state
24 tax entities (not IRS) regarding whether applicants pay their state tax obligations.
25 See, e.g.,      Bureau     of     Cannabis      Control,     Cannabis       Distributor
   License Application, at p.       4,     (rev.    Feb.     2020)       (available      at
26 https://www.bcc.ca.gov/clear/distributor_application.pdf           (last         visited
27 July 9, 2020)). This application also provides that the applicant’s “information may
   be disclosed . . . to another government agency as required by state or federal law
28 . . . in response to a subpoena.”). Id.
                                               8
                                                                U.S. v. Bureau of Cannabis Control
     Case 3:20-cv-01375-BEN-LL Document 1-2 Filed 07/20/20 PageID.14 Page 9 of 10




 1        First, the disclosure limitation in Section 6103 of the Internal Revenue Code
 2 applies to only “the release by the IRS of information received from taxpayers.”
 3 Stokwitz v. United States, 831 F.2d 893, 895 (9th Cir. 1987) (emphasis in original)
 4 (involving a dispute over tax return information in the taxpayer’s possession that
 5 was obtained without legal service). The IRS presumably does not provide BCC
 6 applicants’ taxpayer return information to the BCC, so any IRS taxpayer return
 7 information that the BCC may possess likely did not “pass through” or “flow . . .
 8 through the IRS.” See id. at 896.
 9       Second, the Subpoena does not seek IRS taxpayer return information.

10 See Pet. Ex. A. The United States asked BCC Counsel whether the BCC has such
11 information in its responsive documents, and BCC Counsel said she is not aware of
12 specific records received from the IRS. In the event that the BCC received such
   information from the IRS and currently possesses it in documents responsive to the
13
   Subpoena, the United States would be happy to discuss necessary accommodations
14
   for production.
15
   ///
16
   ///
17
   ///
18
   ///
19
   ///
20
   ///
21
   ///
22
   ///
23
   ///
24
   ///
25
   ///
26
   ///
27
   ///
28
                                            9
                                                             U.S. v. Bureau of Cannabis Control
     Case 3:20-cv-01375-BEN-LL Document 1-2 Filed 07/20/20 PageID.15 Page 10 of 10




 1                                 CONCLUSION
 2         The DEA is authorized to investigate and issue subpoenas under the CSA.
 3 The Subpoena at issue meets the procedural requirements, is relevant and material
 4 to a DEA investigation, and is specific and narrow in accordance with the
 5 Fourth Amendment reasonableness requirement. The United States addressed every
 6 non-compliance reason the BCC stated (directly and indirectly). Not one reason
 7 permits the BCC to refuse to comply with the Subpoena. And even if a state law
 8 does purport to prevent compliance, the Supremacy Clause would preempt such law.
 9 The United States, therefore, respectfully requests the Court to enter an order
10 requiring compliance with the Subpoena.
11                                              Respectfully submitted,

12
     DATED: July 20, 2020                       ROBERT S. BREWER, JR.
13
                                                United States Attorney
14
                                                s/ Dylan M. Aste
15
                                                DYLAN M. ASTE
16                                              Assistant United States Attorney
17
                                                Attorneys for the United States
18
19
20
21
22
23
24
25
26
27
28
                                           10
                                                             U.S. v. Bureau of Cannabis Control
